Title: To Thomas Jefferson from Bernard McMahon, 30 April 1806
From: McMahon, Bernard
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Philadelphia 30th. 1806
                        
                        I have had the honor of receiving your friendly note, and likewise the seeds you were so good as to send me
                            by Mr. Duane, for which I am extremely obliged to you, and my best endeavours shall be exerted to render these, as well as
                            any other kinds that you will please to favour me with in future, useful to the country.
                        It gives me much pleasure to have it in my power to send you a few roots of the Artemisia Dracunculus, or
                            Tarragon, these I forwarded by yesterday’s mail and hope you will receive them in good condition; they propagate very
                            freely and abundantly by the roots, and are perfectly hardy, requiring no additional care or protection in winter. Should
                            those forwarded miscarry I will send you a small box of them in a growing state, and you cannot confer a greater favour on
                            me than to let me know of any seeds or plants which you would be desirous of obtaining, that I might have the pleasure of
                            procuring them for you, if possible. 
                  I am Sir, with much esteem and respect, your Sincere wellwisher
                        
                            Bernd. McMahon.
                        
                    